Judgment unanimously affirmed. Memorandum: We find no merit to defendant’s several claims on appeal. The indictment charging defendant with murder in the second degree is sufficient and clearly fulfills both statutory and constitutional requirements (see, People v Spann, 56 NY2d 469; People v Cohen, 52 NY2d 584). The evidence, the law, and the circumstances of the case, viewed in totality and at the time of counsel’s representation of defendant, reveal that counsel provided meaningful representation (see, People v Baldi, 54 NY2d 137). Defendant’s other claims of trial error are not preserved and we decline to reach them in the interest of justice. Finally, the sentence imposed was not unduly harsh or excessive. (Appeal from judgment of Monroe County Court, Wisner, J. — murder, second degree.) Present — Dillon, P. J., Callahan, Doerr, Pine and Lawton, JJ.